Citation Nr: 1225006	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




 

INTRODUCTION

The Veteran served on active duty from February 1973 to December 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2011, the Board referred the issue of service connection for residuals of a traumatic brain injury to the RO for adjudication.  It remanded the issue of entitlement to a total disability rating based on individual unemployability for issuance of a statement of the case.  

In December 12 and 22, 2011 rating decisions the RO denied entitlement to service connection for residuals of a traumatic brain injury, to include migraine headaches.  A timely appeal was not thereafter perfected.  The RO issued a statement of the case on the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in March 2012, and the appellant thereafter perfected a timely appeal to that issue.  


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD) with major depression evaluated as 70 percent disabling; and for residuals of a laceration of the right hand, with mild post-traumatic changes, evaluated as noncompensable.

2.  The preponderance of the evidence is against finding that the Veteran is unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities. 



CONCLUSION OF LAW

The requirements for a total disability evaluation on the basis of individual unemployability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In a November 2008 letter, dated prior to adjudication of the issue on appeal, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice how disability evaluations and effective dates are assigned if the claim is granted.  

The Veteran was most recently afforded VA examinations for service-connected PTSD with major depressive disorder in July 2010, and for his service-connected right hand disability in November 2008.  The Board finds, however, that a remand for new VA examinations of the Veteran's service-connected disabilities is not warranted because the evidence of record does not indicate that such conditions have worsened since those examinations.  Moreover, as discussed below, the medical evidence of record simply does not show or suggest that the Veteran is currently unemployable or unemployable solely due to service-connected disabilities.  Thus, VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.


Analysis

The Veteran asserts, in essence, that he is unable to maintain employment due to his service-connected PTSD with major depressive disorder.  The Veteran's initial July 2008 informal claim for entitlement to unemployability indicated that he had not worked since January 2006, that he was in receipt of benefits from the Social Security Administration, and that relevant treatment records could be obtained from the New Jersey Vet Center.  In December 2008, the Veteran submitted an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) which asserted that he was unable to work due to claimed conditions of migraine headaches and a concussion-brain/head injury.  

The Veteran's June 2009 Notice of Disagreement indicated that his service-connected posttraumatic stress disorder, combined with a traumatic brain injury that was allegedly incurred during service, with associated migraine headaches, had resulted his inability to maintain gainful employment since January 2006.  

Prior claims of entitlement to service connection for vertigo and dizzy spells, and migraine headaches due to concussion (residuals of a traumatic brain injury), have been denied, and a timely appeal has not been perfected.  Hence, these disorders are not service connected, and any disability due to vertigo, dizzy spells, migraine headaches, and residuals of a traumatic brain injury, may not be considered.  

 In May 2012, the Veteran's VA Form 9 asserted that he was unemployable due to service-connected PTSD with major depression.  

A total disability evaluation based on individual unemployability due to service connected disorders is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service- connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

The Veteran is service connected for PTSD, with major depression, evaluated as 70 percent disabling; and for residuals of a laceration of the right hand with mild degenerative changes, evaluated as noncompensable.  The Veteran's combined rating for these disabilities is 70 percent, thus, he meets the minimum schedular requirements for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16. 

The remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  After a careful review of the evidence of record, the Board finds that the Veteran is unable to meet this requirement.

The Veteran's informal July 2008 claim of entitlement to a total disability evaluation based on individual unemployability indicated that the Social Security Administration found that he has been unable to work since January 2006.  A December 2008 VA Form 21-8940 shows that the Veteran has a high school education and that he earned his highest income in 2005 while employed as an exterminator.  

Records obtained from the Social Security Administration show that in September 2006, that agency found that the Veteran was found disabled effective January 1, 2006 due to status-post late effects of a cerebral vascular accident, hypertension, and left ventricular hypertrophy.  Associated private treatment records and disability evaluations associated with that determination show that the Veteran suffered an acute cerebral vascular accident in January 2006.  CT and MRI examination of the head revealed a lacunar infarct in the region of the left basal ganglia, and an acute lacuna infarct involving the left thalamus.  In April 2006, some residual right sided numbness of the face and occasional loss of balance was noted.  In an August 2006 Social Security Administration report of contact, upon being questioned about evidence of headaches and psychiatric symptoms noted in his VA treatment records, the Veteran explicitly stated that he was unable to work due to fatigue and poor balance resulting from his stroke in January 2006.

VA and Vet Center treatment records show that the Veteran's service-connected PTSD was initially diagnosed in May 2006.  On that occasion, the Veteran stated that his usual occupation as an exterminator was terminated since he suffered a stoke in January 2006.  He requested assistance in completing disability paperwork because he was on temporary disability that was set to expire in July 2007.  In contrast, in September 2006, the Veteran stated that he was receiving unemployment benefits due to disability due to major medical conditions of PTSD and a leg injury related to a motor vehicle accident during service.  He stated that he was unable to work due to leg pain, stress, and recurrent intrusive thoughts of a jeep accident during service.  He also reported that he was unable to drive due to leg problems and increased anxiety while driving due to a jeep accident during service.  The Veteran complained of headaches two times per day since his stroke and he was taking medication due to resulting balance and perception deficits.  

In October 2006, the Veteran was able to drive again, however, he complained of continued problems getting around due to residuals of his stroke.  He was unable to walk long distances and he used a case for assistance with ambulation.  In September 2007 VA medical personnel completed a motor vehicle application for a handicapped tag with justification of a stroke with residual imbalance (sometimes uses cane).  In March 2008, PTSD treatment at the Vet Center was discontinued due to the Veteran's assigned counselor moving away and because his PTSD was considered "stable and good."  

At a PTSD examination in February 2007, the Veteran stated that he stopped working in January 2006 following a stroke.  He denied any problems at work prior to that time.  

At a June 2007 neurological examination, the Veteran denied hand pain or numbness and no sensory loss in the right hand was found on examination.  At a July 2007 examination of the right hand, the Veteran was diagnosed with a laceration of the right hand web space between the ring and middle finger with mild posttraumatic changes of the right hand.  With the exception of some increased pain, some weakness, and some fatigue after repetitively lifting a chair 10 times, there were no functional limitations of the Veteran's service-connected right hand disability.  

Correspondence received in January and February 2009 from the Veteran's employer at the time of his stroke in January 2006 indicated that the Veteran had worked there as an exterminator since June 1997.  He last worked in December 2005 and he did not lose any time from work due to disability in the 12 months preceding his last day of work.  He reportedly submitted a doctors note upon inquiry as to when and if he would return to work and he was unsure when or if he would return.  Employment was terminated in February 2006 because the position needed to be filled, however, the Veteran was advised that he could reapply for employment when and if he was able.

At a July 2010 VA examination the Veteran stated he left his occupation as an exterminator because of his January 2006 stroke with residuals that prevented him from being able to perform his occupational duties as an exterminator.  He stated that he began receiving Social Security disability benefits due to consequences of the stroke.  The examiner stated that the Veteran no longer met the criteria for a diagnosis of PTSD due to lack of any indication of persistent avoidance of stimuli associated with trauma or of general numbing of responsiveness.  The examiner diagnosed recurrent major depressive disorder in partial remission.  The examiner opined that the Veteran did not appear to be interested in working, however, based on examination, the examiner found that there was no indication that his symptoms due to posttraumatic stress disorder would interfere with his ability to be employed.  

A June 2011 VA treatment note showed that the Veteran stated that he had been busy traveling and starting his own business.  

In November 2011, statements received from the Veteran's family members indicated that he was unable to sleep through the night, he appeared to have auditory hallucinations on one occasion while staying with his niece, he was unable to be around others.  They reported that his conversations were preoccupied with his jeep accident during service, and he experienced increased anxiety with the smell of gasoline.  They reported that the Veteran had limited concentration, periods of assaultiveness and a short temper, and lack of patience with others.  

Subsequent VA treatment records show that in November 2011, the Veteran complained of increased PTSD symptoms to include memory loss, avoidance, insomnia, anhedonia, and a sense of a foreshortened future and feeling emotionally numb and disconnected from others.  

The evidence reflects that the Veteran's PTSD with major depressive disorder and right hand disabilities alone do not preclude him from working in some form of substantially gainful employment.  To be sure, as recent as June 2011, the Veteran indicated that he was frequently traveling and starting his own business.  

Regarding the service-connected right hand disability, the Veteran does not assert, nor does the evidence show, that this disability results in any impairment of occupational functioning.  Although some functional impairment was noted with repetitive lifting with the right hand, VA treatment notes repeatedly show that the Veteran reported weight lifting up to 250 pounds during exercise routines.  Moreover, the Veteran continuously denied any complaints of pain or joint stiffness throughout the appeal.

Regarding the Veteran's service-connected PTSD, the Board does not dispute that this disability may result in significant occupational impairment.  The assigned 70 percent rating reflects that fact.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the disability rating itself is recognition that industrial capabilities are impaired).  At no time during this claim, however, has the Veteran's PTSD been found to result in an inability to obtain and maintain substantially gainful employment.  Although the Veteran has complained of impaired memory, concentration, and judgment, mental status examinations have consistently these memory, concentration and judgment to be within normal limits.  Moreover, given that the Veteran himself has consistently stated that he has been unable to work since January 2006 due to nonservice connected residuals of a stroke, which occurred prior to any reported complaints of PTSD symptomatology and diagnosis in May and June 2006, the appellant's lay statements and the objective medical evidence of record show that his alleged inability to obtain and maintain substantially gainful employment is due to nonservice-connected limitations resulting from nonservice connected disorders rather than his service-connected PTSD with major depression and right hand disabilities.  

On review, the preponderance of the evidence is against finding that the Veteran is unemployable solely due to his service-connected disabilities.  In making this determination, the Board finds the Veteran's contemporaneous statements noted in the treatment notes of record and the VA opinions of record to be highly probative.  The VA opinions of record were related on a review of relevant records and were supported by adequate rationale.  The record does not contain competent evidence to the contrary.  The Board acknowledges the arguments advanced by the Veteran but notes that he is not competent to provide an opinion regarding the impact of his PTSD with major depressive disorder and his right hand disability on all forms of employment that are available in the national economy.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, given the Veteran's conflicting statements as noted above, as well as his June 2011 report that he had attempted to or did start his own business as recent as June 2011, his assertions are not credible and are of little to no probative weight.    

The Board concludes, therefore, that entitlement to total disability evaluation based on individual unemployability due to service connected disorders is not warranted.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to a total disability evaluation based upon individual unemployability is denied. 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


